Dowling, J.:
This application was for the cancellation of the notice of pendency of action against Mildred Ronalds’ one-third interest in the premises No. 523 Broadway. The property has been contracted to be sold for $55,000, payable $23,000 in cash, and the balance by taking the premises subject to a mortgage of $32,000, the payment whereof to be assumed by the purchaser. The computed value of Mildred Ronalds’ interest therein upon the consummation of the sale is $6,923.33.
*104For the reasons indicated in the opinion in the companion appeal of Foley v. Ronalds, No. 1 (190 App. Div. 98), the application should have been granted upon Mildred Ronalds filing an undertaking in the sum of $7,500.
The order appealed from will be reversed, with ten dollars costs and disbursements, and the application granted upon Mildred Ronalds giving an undertaking, pursuant to the provisions of section 1671 of the Code of Civil Procedure, in the sum of $7,500.
Clarke, P. J., Latxghlin, Page and Merbell, JJ., concur.
Order reversed, with ten dollars costs and disbursements, and motion granted upon appellant’s giving an undertaking, pursuant to section 1671 of the Code of Civil Procedure, in the sum of $7,500. Settle order on notice.